Order reversed, with $20 costs and disbursements to the appellants, and the motion granted, and judgment is directed to be entered in favor of the defendants, with costs. The answering affidavits by the attorney and the two plaintiffs do not contain evidentiary facts, only conclusions, which conclusions are insufficient to make out a cause of action. Present — Dore, J. P., Cohn, Yan Yoorhis and Breitel, JJ.; Dore, J. P., dissents and votes to affirm on the ground that there are issues of fact to be tried.